DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on March 8, 2021 is acknowledged.
In view of the Amendments to the claims, claims 12-20 are now included in Group I.
Claims 21-40 are cancelled.
Claims 1-20 are pending.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 16b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 6, includes the connector “such that” that renders the phrase following the connector indefinite as “such” connotes “of the kind, character, degree” which does not mean that the phrase following the connector is required for the claim.  The Examiner suggests the connector “so that”.
In claim 1, “specified openings” and “conductive pads” are inferentially included and it is unclear if the applicant is positively reciting or functionally reciting the element.  If the element is being functionally recited, it is suggested to use functional terms such as “adapted to be” or “for”.  If the element is being positively recited, it is suggested to first state the system includes the element before it is used in a connection in the claim.
8 recites the limitation "the tissue impedance" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the tissue impedance" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7, 9-11, and 18-20 are rejected because they depend from an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 7, 12-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over International Publication No. WO 2016/073728 to Levine et al. (cited .
Referring to claim 1, Levine discloses an implantable apparatus for stimulating a target anatomy (e.g., paragraph [0049]; Fig. 11), the apparatus comprising: a flexible substrate configured to house a plurality of electrodes disposed in an electrode array (e.g., Fig. 11, electrodes 1102, substrate 1118 and paragraph [00017]: the substrate may be sufficiently flexible to enable passage through the duodenum without trauma) ; a system-on-chip (SoC) coupled to the flexible substrate (e.g., paragraph [0051]: the capsule/substrate may contain an integrated circuit that contains a Bluetooth®, low-energy, “system-on-chip” connected to an antenna); and passive/active components coupled to the SoC (e.g., paragraph [00053]:the substrate 1118 may contain batteries, at least two electrodes, a circuit board with active and passive components); wherein the implantable apparatus is configured to be installed at a treatment location of a gastrointestinal (GI) tract of a patient or the vagus nerve and its associated branches (e.g., Fig. 11 and paragraphs [00049], [00053], and [00061]); and wherein the electrode array is configured to be activated to electrically modulate and record one or more of GI tract smooth muscles, associated neurons, and nerve fibers to restore GI motility and inflammatory responses within the GI tract (e.g., paragraphs [00009]: electrodes sense electrical activity in the duodenum and stimulate the enteric nerves and/or smooth muscle; [00043]: this unit is used to record intestinal contractions; [00053]: stimulator 1118 senses myoelectric activity and triggers pulses as needed; and [00061]: the nerve stimulation reduces inflammation).

With respect to claim 5, Levine in view of Lee teaches the apparatus of claim 1, wherein all or a portion of the apparatus is encapsulated in a biocompatible material (e.g., paragraphs [00011]: electrodes are made from biocompatible materials; [00049]: the barb of the stimulator capsule 1118 may be of biocompatible material; and [00052]: the capsule 1118 is ingested so it must be made of a biocompatible material).
As to claim 7, Levine in view of Lee teaches the apparatus of claim 1, wherein one or more of the SoC and active/passive components comprise: a processor; a non-
With respect to claim 12, Levine in view of Lee teaches the method for treating post-operative ileus (e.g., paragraph [00071]: a system for relieving ileus), comprising: installing the implantable apparatus of claim 1 at a treatment location of a gastrointestinal (GI) tract of a patient (e.g., paragraph [00049]: sensor/stimulator capsule 1118 is attached to the wall of the intestine); and electrically modulating one or more gastrointestinal tract smooth muscles and associated neurons to restore GI motility and reduce inflammatory responses (e.g., paragraphs [00009]: electrodes sense electrical activity in the duodenum and stimulate the enteric nerves and/or smooth muscle; [00043]: this unit is used to record intestinal contractions; [00053]: stimulator 1118 senses myoelectric activity and triggers pulses as needed; and [00061]: the nerve stimulation reduces inflammation).
As to claim 13, Levine in view of Lee teaches the method of claim 12, further comprising: wirelessly recording the GI motility by measuring one or more of the electrode-tissue impedance, GI pH value, and transit time (e.g., paragraphs [0010]: method for treatment of gastric motility issues that includes sensing information about 
With respect to claim 15, Levine in view of Lee teaches the method of claim 12, wherein modulating is performed by activating the electrode array according to a user defined stimulation pulse waveform that is further adjustable based on the patient's physiological feedback to optimize treatment efficacy (e.g., paragraphs [00049]-[00050]: electrodes receive electrical signals from the intestine; signals are analyzed in the capsule 1118 with internal circuits to determine the optimal parameters needed for stimulation; the electrodes stimulate the intestine wall, which implies that the sensed signals provide feedback so that parameters of the stimulation pulse waveform are adjusted when determining the optimal stimulation parameters).
As to claim 16, Levine in view of Lee teaches the method of claim 15, wherein the stimulation pulse waveform is generated via one of more commands sent wirelessly to the implant from a device external to the patient (e.g., paragraph [00051]: the circuit may be controlled by an external controller which is coupled to the capsule 1118 by RF).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Levine in view of Lee as applied to claim 1 above, and further in view of International Publication No. WO 2015/139053 to Pivonka et al. (hereinafter referred to as “Pivonka”).
With respect to claim 2, Levine in view of Lee teaches the apparatus of claim 1, but does not expressly disclose: a printed circuit board (PCB) antenna coupled to the SoC, the PCB antenna configured to receive signals from an external device for 
As to claim 3, Levine in view of Lee and Pivonka teaches the apparatus of claim 2, wherein the PCB antenna acts as an interposer between the SoC and a battery configured to power the apparatus (e.g., Fig. 2, 270 and paragraph [0113] of Pivonka: energy storage 270 consists of a battery and housing 210 can comprise multiple parts .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Levine in view of Lee and Pivonka as applied to claim 2 above, and further in view of  US Patent Application Publication No. 2007/0103314 to Geissler.
Levine in view of Lee and Pivonka teaches the apparatus of claim 2, but does not expressly teach that the flexible substrate wraps around the SoC and PCB antenna. Geissler, in a related art: a flexible implantable electronic device, teaches that a flexible substrate 1828 can wrap around the antenna 20 and chip 22 (e.g., Figs. 1and 18 and paragraphs [0052] and [0130] of Geissler: Fig. 18 shows the rolled tag 14 which has an antenna coupled to a semiconductor chip). Thus, it was known to those skilled in the implantable electronic chip art to roll a flexible substrate around the chip and its antenna as taught by Geissler. Accordingly, one of ordinary skill in the art would have modified the implantable apparatus of Levine in view of Lee and Pivonka to wrap the flexible substrate around the SoC and antenna in order to deliver the implantable device to its target site, and because the combination would have yielded a predictable result.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Levine in view of Lee as applied to claim 1 above, and further in view of International Publication No. WO 2016/065342 to Deem et al. (hereinafter referred to as “Deem”).
Levine in view of Lee teaches the apparatus of claim 1, but does not expressly disclose that the flexible substrate comprises a plurality of suture holes for anchoring the apparatus within the GI tract via an absorbable suture. Levine discloses that its .
Claims 8-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Levine in view of Lee as applied to claims 7 and 15 above, and further in view of International Publication No. WO 2015/168162 to Liu et al. (cited by Applicant and hereinafter referred to as “Liu”).
With respect to claims 8 and 17, Levine in view of Liu teaches the apparatus of claim 7 and the method of claim 15, but does not expressly teach that the stimulation pattern comprises: a periodic stimulus comprising high-intensity pulses used to trigger muscle or neurons in the GI tract; a low-intensity stimulus comprising a short pulse inserted between each high-intensity stimulus; and wherein the low-intensity stimulus is used to monitor the tissue impedance during a contraction or relaxation of the GI smooth muscle. However, Liu teaches, in a related art: bio-impedance measurement method using bi-phasic current stimulus excitation for implantable stimulator, a stimulation pulse waveform for simultaneous GI stimulation and bio-impedance measurement comprises: a periodic stimulus comprising high-intensity pulses used to 
As to claim 9,  Levine in view of Lee and Liu teaches the apparatus of claim 8 and the method of claim 17, wherein the tissue impedance is derived by measuring the electrode overpotential evoked by the low-intensity stimulus (e.g., paragraphs [0014] and [0045] and claim 9 of Liu). It would have been further obvious to derive the tissue impedance of Levine in view of Lee and Liu by measuring the electrode overpotential evoked by the low-intensity stimulus as taught by Liu.
.
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Levine in view of Lee and Liu as applied to claims 8 and 17 above, and further in view of US Patent Application Publication No. 2015/0343211 to Tal et al. (hereinafter referred to as “Tal”).
Levine in view of Lee and Liu teaches the apparatus of claim 8 and the method of claim 17,but does not expressly teach that the low-intensity stimulus pulse is inserted between a group of at least two high-intensity stimulus pulses. However, Tal teaches, in the GI tract stimulation device art, that a low-intensity stimulus pulse can be inserted between a group of at least two high-intensity stimulus pulses (e.g., Fig. 8B and paragraphs [0057] and [0099] of Tal). Thus, one of ordinary skill in the art would have recognized the benefits of a low-intensity pulse inserted between a group of at least two high-intensity pulses in view of the teachings of Tal. Consequently, one of ordinary skill in the art would have modified the stimulation patter of Levine in view of Lee and Liu to .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Levine in view of Lee  as applied to claim 12 above, and further in view of US Patent Application Publication No. 2015/0241447 to Zitnik et al. (hereinafter referred to as “Zitnik”).
Levine in view of Lee teaches the method of claim 12, but does not expressly teach applying an electrical stimulation at the treatment location at or near a vagus nerve ending to reduce a level of tumor necrosis factor (TNF) associate with the GI tract. However, Zitnik in a related art: vagus nerve stimulating, teaches that cervical vagus nerve stimulation is effective in reducing a level of tumor necrosis factor, which indicates that a patient is a candidate for vagus nerve stimulation (e.g., abstract, paragraphs [0042], [0051] and [0066] of Zitnik). Accordingly, one of ordinary skill in the vagal nerve stimulation art would have recognized the benefits of applying an electrical stimulation at or near a vagus nerve ending to reduce a level of tumor necrosis factor in view of the teachings of Zitnik. In order to determine if the patient responds to electrical stimulation before implanting the apparatus, one of ordinary skill in the art would have modified the method of Levine in view of Lee to include applying an electrical stimulation at a vagus nerve ending to determine whether the patient is a candidate for the implanted apparatus of Levine in view of Lee in view of the teachings of Zitnik, and because the combination would have yielded a predictable result.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 2015/0231396 to Burdick et al is directed to a neurostimulator which records/monitors the rate and recovery of spinal cord function when the electrode array is not stimulating (e.g., paragraph [0250]).
US Patent Application Publication No. 2015/0045810 to Hoffer et al. is directed to transvascular nerve stimulation apparatus and methods where the apparatus has a flexible substrate with electrodes and circuitry to activate the electrodes where the electrodes monitor bioelectrical activity and deliver electrical stimulation to tissue.
US Patent Application Publication No. 2010/0191311 to Scheiner et al. is directed to high frequency stimulation to block laryngeal stimulation during vagal nerve stimulation.
US Patent Application Publication No. 2008/0234599 to Chiao et al. is directed to a passive wireless gastroesophageal sensor where the sensor includes a printed circuit board with a coil antenna, capacitor, and electrode that is exposed through a window in the coating of the sensor (e.g., paragraph [0049]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846.  The examiner can normally be reached on Monday-Friday 9:00 AM to 2:30 PM and 6:30PM to 9:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792